UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6357


WAYNE RESPER,

                      Plaintiff – Appellant,

          v.

STATE OF MARYLAND; T. SIRES, Sergeant; SAWYER, Sergeant;
DETRICK, Sergeant,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:13-cv-03717-PJM)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Resper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Wayne Resper appeals the district court’s orders denying

relief   on   his    motions   for     reconsideration   in   his   42   U.S.C.

§ 1983 (2012) proceeding.         We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated   by    the     district      court.      Resper v.    Maryland,      No.

8:13-cv-03717-PJM (D. Md. Dec. 3, 2014; filed Feb. 12, 2015 and

entered Feb. 13, 2015).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   this    court    and   argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                         2